Order entered August 10, 2015




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-15-00417-CV

         KURT W. THOMPSON AND KAY ALYSON THOMPSON, Appellants

                                             V.

                      FLORIDA WOOD TREATERS, INC., Appellee

                     On Appeal from the 160th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-14-14993

                                           ORDER
       We GRANT appellants’ August 5, 2015 unopposed motion for extension of time to file

brief and ORDER the brief be filed no later than September 9, 2015. No further extensions may

be granted absent exigent circumstances.


                                                    /s/   CRAIG STODDART
                                                          JUSTICE